Citation Nr: 0931664	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO. 04-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
rhinitis.

2.  Entitlement to a compensable rating for right heel 
plantar hyperkeratosis.

3.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for posttraumatic 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 
1980. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Subsequent to the November 2007 remand, the Veteran was 
granted a 10 percent disability rating for his service-
connected pseudofolliculitis barbae.  Absent a waiver, a 
Veteran seeking a disability rating greater than that 
assigned will be presumed to be seeking the maximum benefit 
allowed by law and regulation.  Where less than the maximum 
available benefits are awarded, the claim thus remains in 
controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned for 
pseudofolliculitis barbae.  The issue, therefore, remains in 
appellate status.

On the Veteran's May 2004 VA Form 9, he requested a Travel 
Board hearing. However, the Veteran submitted another written 
statement the next month in which he stated that he did not 
want to have a Board hearing.  Therefore, as there is no 
current outstanding hearing request, the case is ready for 
appellate review. 
See 38 C.F.R. § 20.704(d).

The Veteran submitted additional evidence in the form of a 
written statement pertaining to his claim in December 2008, 
after the RO transferred the claims file to the Board.  
Pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant.  38C.F.R. §§ 19.37, 20.1304 (2008).  The 
Veteran's statement has been reviewed by the Board and it is 
duplicative of arguments already made and, therefore, has 
essentially been already reviewed and considered at the RO 
level. Appellate review may proceed without the benefit of a 
waiver.

The Board also notes that the Veteran has repeatedly stated 
that his plantar hyperkeratosis exists also on his left heel.  
See, for example, November 2000 statement, June 2003 notice 
of disagreement, and May 2004 VA Form 9.  Also, in a December 
2004 statement, the Veteran raised claims for his great toes, 
orthopedic foot problems, ankles, knees, hips, and for a 
cardiac condition.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
allergic rhinitis has more nearly approximated greater than 
50 percent obstruction of both nasal passages, complete 
obstruction of one nasal passage, or polyps.

2.  Throughout the pendency of the appeal, the Veteran's 
right heel hyperkeratoses has been manifested by severe 
peeling and cracking of the skin on his right foot, with 
burning and itching.  Exfoliation and exudation of an exposed 
surface or extensive area has not been shown.  The disability 
affects under the 20 percent of the entire body and under 20 
percent of exposed areas.  It has not required intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs throughout the period of the appeal.

3.  Throughout the pendency of the appeal, the Veteran's 
pseudofolliculitis barbae has been manifested by intermittent 
episodes of bumps to the anterior neck and sides of the face.  
It has not been manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement.  It does not 
involve 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.   It has not required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs throughout the period of the 
appeal.

4.  Throughout the pendency of the appeal, the Veteran's 
posttraumatic headaches have occurred on a daily basis and 
have generally lasted from hours to the entire day.  They 
have not resulted in prostrating or incapacitating episodes.  
There are no neurological impairments and no evidence of 
multi-infarct dementia associated with brain trauma.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no 
higher, for allergic rhinitis have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522 
(2008).

2.  The criteria for a disability rating of 10 percent, but 
no more, for right heel plantar hyperkeratosis, have been 
met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, DCs 
7806, 7813 (as in effect both prior to and since Aug. 30, 
2002).

3.  The criteria for a disability rating in excess of 10 
percent for pseudofolliculitis barbae have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, DCs 7806, 
7813 (as in effect both prior to and since Aug. 30, 2002).

4.  The criteria for a disability rating greater than 10 
percent for posttraumatic headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, 4.130, DCs 8100, 9304-8045 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Allergic Rhinitis

The Veteran's allergic rhinitis is rated noncompensably 
disabling under DC 6522, which pertains to allergic or 
vasomotor rhinitis.  Diagnostic Code 6522 provides for a 10 
percent rating where the condition is not manifested polyps, 
but where there is greater than 50 percent obstruction of the 
nasal passage on both sides, or complete obstruction on one 
side.  A maximum 20 percent rating is warranted when the 
medical evidence shows that the allergic rhinitis is with 
polyps.  Where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, as here, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable rating have not been met.  38 C.F.R. § 4.31 
(2008).

The Veteran contends that he is entitled to a compensable 
rating for his allergic rhinitis because this disability has 
become worse over the years.  In a June 2003 statement, he 
indicated that he suffers at his current job due to the smell 
of oranges.

The medical evidence available for review in the claims 
folder includes private outpatient records and an October 
2008 VA examination report.  The bulk of the private medical 
evidence pertains to periods of time prior to the timeframe 
of this appeal, i.e., prior to the effective date of service 
connection.  The Board reviewed the entire treatment history 
and notes that he has been treated for allergic rhinitis, and 
his other claimed disabilities, over a number of years.  
However, only the specifics related to relevant time period 
(since the date of his service connection claim) will be used 
in this analysis of the severity of his condition.  
Unfortunately, such evidence is very limited.  In December 
2007, VA sent the Veteran a letter explaining that if he 
wished for VA to obtain private records on his behalf, then 
he would need to submit updated Authorizations for VA to do 
so.  He did not respond with signed Authorizations, nor did 
he submit the records himself, so no updated private 
treatment is available for the Board's review.  In this 
regard, the Board notes that the Veteran has reported that he 
treated the condition himself.  In a statement submitted in 
August 2002, he reported that he treats his allergies with 
over the counter medications "such as Contact."  

In September 2001, the Veteran's family physician noted 
postnasal drip and "mild allergies."  The condition was not 
further elaborated at that time.  The only additional medical 
evidence dated within the appeal period available for the 
Board's review is the October 2008 report of VA examination.  
In that report, the Veteran's history as it relates to 
allergic rhinitis was summarized.  The current severity of 
the disability was described as including the following 
symptoms:  nasal congestion, excess nasal mucous, itchy nose, 
and watery eyes.  He reported that the condition gets 
"severe" when the weather changes, and with flare ups that 
include additional symptoms of sneezing, coughing, and a 
stuffy, runny nose.  The condition was reported to be 
aggravated by weather and environmental and food exposures. 
Frequent breathing difficulty was reported, albeit without 
elaboration.  Physical examination revealed 50 percent nasal 
obstruction on the left and 40 percent on the right, with no 
nasal polyps present.  The examiner diagnosed the Veteran 
with moderate to severe allergic rhinitis.

Based upon the available medical evidence and the Veteran's 
description of his condition, the Board concludes that the 
Veteran's symptoms more nearly approximate the criteria for 
the assignment of a 10 percent rating.  Although on VA 
examination the Veteran was found to have only 50 percent 
nasal obstruction of the right and 40 percent on the left, 
the Board observes that the Veteran reported frequent flare 
ups which result in additional nasal congestion.  He also 
reported that he had frequent breathing difficulty as a 
result of nasal obstruction.  Furthermore, the examiner 
described the level of severity of the allergic rhinitis as 
moderate to severe.  

Taking all of the above into consideration, the Board finds 
that the Veteran's allergic rhinitis more nearly approximates 
the criteria for the next higher 10 percent rating.  With 
regard to whether he is entitled to a rating higher than 10 
percent, the Board finds that he is not.  As there is no 
evidence that the allergic rhinitis has resulted in polyps, 
the next higher rating of 30 percent is not warranted.  

The Board has considered the application of Diagnostic Codes 
6523 (bacterial rhinitis) and 6524 (granulomatous rhinitis).  
However, the Veteran has not been shown to have bacterial 
rhinitis or granulomatous rhinitis.  He is accordingly not 
entitled to an increased rating under those diagnostic codes.  
Nor is the Veteran entitled to a higher rating under the 
diagnostic codes pertaining to sinusitis (6510 through 6514), 
as the available clinical records do not demonstrate a 
diagnosis of sinusitis.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
allergic rhinitis, but findings supporting a rating higher 
than 10 percent have not been documented.  In addition, it 
has not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  Although 
the Veteran complained of difficulty at work due to the smell 
of oranges, he did not indicate that he was unable to work as 
a result of his allergic rhinitis.  Therefore, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the Veteran 
has been entitled to a 10 percent rating for his allergic 
rhinitis since July 16, 2002, when service connection became 
effective.  The benefit-of-the-doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right Heel Plantar Hyperkeratosis

The Veteran's pseudofolliculitis barbae and his 
hyperkeratoses, plantar surface right heel, are both rated 
under DC 7806, which pertains to dermatitis or eczema.  
38 C.F.R. § 4.118, DC 7806.  Given the nature of the 
Veteran's disabilities, the Board finds that the rating 
criteria applied by the RO are appropriate.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(2008).  The Board can identify no more appropriate 
diagnostic code and the Veteran has not identified one.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, 
the Board will proceed with an analysis of the Veteran's 
disabilities under this diagnostic code.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Board will apply the version of the criteria which is more 
favorable to the Veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The AMC considered the old and the revised criteria in 
continuing the noncompensable rating in the November 2008 
Supplemental Statement of the Case (SSOC) and November 2008 
rating decision.  Therefore, there is no prejudice to the 
Veteran for the Board to consider both versions of the rating 
criteria at this time. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
notes as an aside that the Schedule of Ratings for the Skin 
were again amended, effective October 23, 2008.  However, DC 
7806 was not amended, and even if it were, the amendment only 
applies to claims filed after the October 2008 effective 
date. 

Under DC 7806, as in effect prior to effective August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or itching, or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 
(2002).

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2006).

As discussed above, the current medical evidence in this case 
is extremely limited. The Veteran was afforded the 
opportunity to provide additional information and 
authorization to obtain VA and private treatment records, but 
did not do so.  As such, the entirety of the Veteran's 
medical history was reviewed for its historical significance; 
however, the analysis below is primarily based upon the 
sparse medical evidence available within the relevant appeal 
period.  In addition, the Veteran has filed claims for 
several different disabilities related to his feet, toes and 
ankles.  This appeal, however, pertains only to the 
disability rating assigned for the skin disability on his 
right heel.

The Veteran reported in August and September 2002 statements 
submitted on behalf of his claims that he self-treated his 
foot problem with an over-the-counter cream, as well as by 
"scraping it".  He also indicated that his heels are now as 
hard as they were in service.  In October 2002, he submitted 
a statement describing hardened and cracked heels and toes, 
and that he still experiences discomfort when he is on his 
feet for an extended period of time.  In his June 2003 notice 
of disagreement, the Veteran again reported experiencing 
aching pain in his heels. 

There are essentially no outpatient treatment records 
available for the Board's review with regard to the Veteran's 
hyperkeratosis during the course of this appeal. In May 2002, 
the Veteran's private family physician noted right foot pain, 
but deemed it "probably ligamentous."  The only current 
medical evidence available is the October 2008 VA examination 
report.  At the time of that examination, the Veteran 
reported that his disability was manifested by severe peeling 
and cracking of the skin on his right foot, with burning and 
itching.  He is noted as receiving topical, but not 
corticosteroid or immunosuppressive treatment for this 
condition over the past twelve months.  The examiner noted 
thick crusting of the skin to the outer right heel rim, with 
mild small splits in the thickened areas.  There were no 
ulcerations.  The Veteran reported that he had mild to 
moderate discomfort when weight was put on his heels, but the 
examiner noted that his gait was normal.  There was no 
further description of the condition of the right heel.

The Veteran's skin disorder is localized to the heel of his 
right foot.  It is well-concealed and non-disfiguring.  
However, the evidence reflects that the skin disorder is 
manifested by itching.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (holding that a veteran is competent to testify as 
to the continuity of symptomatology capable of lay 
observation).  Accordingly, the Board finds that the Veteran 
is entitled to an increased rating of 10 percent under the 
diagnostic criteria in effect prior to August 2002.  
38 C.F.R. § 4.118, DC 7806 (2001).  With regard to whether 
the Veteran is entitled to a rating in excess of 10 percent 
either under the older diagnostic criteria or the new, the 
Board finds that he is not.  There is no evidence of constant 
exudation or itching, or constant, extensive lesions, or 
marked disfigurement.  Similarly, the percentage of the 
Veteran's affected skin is well under the 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas required 
for a rating in excess of 10 percent.  Additionally, as the 
Veteran has never been treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs, he does not 
meet those criteria for a rating higher than 10 percent under 
the new diagnostic criteria.  38 C.F.R. § 4.118, DC 7806 
(2008).

The weight of the evidence demonstrates that the Veteran's 
hyperkeratosis of the right heel warrants an increased rating 
of 10 percent but no higher.  The "benefit-of-the-doubt" 
rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

C.  Pseudofolliculitis Barbae

The Veteran has been diagnosed with pseudofolliculitis 
barbae.  This disorder is not listed under any Diagnostic 
Code in the Rating Schedule.  An unlisted disorder may be 
rated under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as is the use of 
analogous ratings for conditions of doubtful diagnosis, or 
those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  As noted above, the RO rated 
this condition under DC 7806, which the Board finds to be 
appropriate.

Again, the evidence during the relevant appeal period in this 
case is very limited. The entire medical history that is 
available for the Board's review has been examined and within 
the relevant timeframe, there is no available evidence of 
outpatient treatment for the Veteran's pseudofolliculitis 
barbae.  The most recent medical record in the claims folder 
showing treatment is a notation of occasional white spots on 
the face in June 2000, more than two years prior to the date 
the Veteran's increased rating claim was received. 

The Veteran has reported that he experiences "oozing 
lesions" on his face, especially during extremely cold 
weather, which he identified as "85° below zero," which he 
experienced during service.  See August 2002 statement.  The 
Board notes that the Veteran currently lives in Florida, and 
presumably no longer experiences such severe weather.  In his 
June 2003 notice of disagreement, the Veteran reported 
increased scarring on his face since he continues to be 
required to shave daily for his job, and that his skin "does 
look bad in the neck-shaved areas."  He reported that his 
prescription creams do not work to resolve the issue.

The only current available medical evidence for review is the 
October 2008 VA examination report.  At that time, the 
Veteran reported intermittent episodes of bumps to the 
anterior neck and sides of the face, which started during 
service when he shaved daily.  Physical examination revealed 
that more than 5 percent but less than 20 percent of exposed 
areas (head, face, neck, hands) are affected.  The Veteran's 
skin to the sides of his face was smooth with a few dark 
papules near the jawline bilaterally on the day of the 
examination.  Multiple small (5mm) dark patches of skin were 
scattered over the sides of his face.  The anterior neck had 
a moderate concentration of small dark papules that spread 
across his skin from a bilateral angle of the jaws to the 
midline.  Mild lichenification was observed on the anterior 
neck surface.  There was no disfigurement, exudate, 
excoriations, obvious peeling or exfoliation.  The examiner 
reported that there were no systemic manifestations of the 
condition present and diagnosed moderate pseudofolliculitis 
barbae.

There is no medical evidence in the record, or suggestion by 
the Veteran, that his pseudofolliculitis barbae is manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement, or that it involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly.  As such, 
there is no basis upon which to grant a rating in excess of 
10 percent under the applicable rating criteria.

The Board has considered whether any other diagnostic code 
pertaining to the skin is applicable in this case.  The 
Veteran, however, has not been diagnosed with any of the 
disabilities contemplated by any of the other diagnostic 
codes pertaining to the skin.  Accordingly, a rating under 
any of those diagnostic codes would not be appropriate.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
skin disorder, but findings supporting a rating higher than 
10 percent have not been documented.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that throughout 
the pendency of the appeal, his pseudofolliculitis barbae has 
not warranted a rating in excess of 10 percent.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D.  Posttraumatic Headaches

The Veteran's posttraumatic headaches are rated 10 percent 
disabling under DC 8045-9304.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen. 38 C.F.R. § 4.27 (2008).  Diagnostic Code 8045 
pertains to brain disease due to trauma.  Diagnostic Code 
9304 pertains to dementia due to head trauma.  38 C.F.R. § 
4.124a, Diagnostic Code 8045-9304. 

Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain will be rated 
under the diagnostic codes specifically dealing with such 
disabilities. 

Under DC 9304, purely subjective complaints, such as 
headache, dizziness, insomnia, etc., are rated a maximum of 
10 percent.  This 10 percent rating cannot be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, DC 8045; 38 C.F.R. § 4.130, 
DC 9304.

In July 2002, the Veteran described his headaches as 
requiring rest and avoidance of light.  He stated that he 
worked a night shift because being in the bright sun triggers 
headaches.  In October 2002, he reported that he had not 
sought formal medical treatment for his headaches, but rather 
endured the headaches due to the prohibitive cost of 
medication and treatment.  He again stated that the headaches 
are triggered by bright light, and that his mood changes and 
he must be left alone to rest until the headache passes.  In 
his June 2003 notice of disagreement, the Veteran added that 
he has light sensitivity, loss of short term memory and mood 
swings associated with his headaches.

Again, the medical evidence in this matter is very minimal.  
In fact, the relevant outpatient medical records during this 
appeal period are entirely devoid of complaints of headache.  
The only discussion of headache in the medical records 
available for review is found in the October 2008 VA 
examination report.  An MRI of the brain accompanying that 
reports finds a stable enlarged pituitary gland, but no other 
abnormalities of the brain related to the posttraumatic 
headaches.  The Veteran reported to the examiner that he was 
not on any medication for his headaches, but that they 
occurred daily and generally lasted from hours to the entire 
day.  Occasionally, bright light and stress triggered the 
headaches.  During the episodes of headache, he had no nausea 
or vomiting, and the pain is usually a pressure in the 
frontal area with sharp episodes.  Neurological examination 
was otherwise normal and the examiner diagnosed posttraumatic 
headache syndrome.

The Veteran's complaints associated with his service-
connected posttraumatic headaches are purely subjective, and 
include only headaches.  He has been rated 10 percent 
disabled under DC 9304.  The evidence does not reflect that 
he has been diagnosed with multi-infarct dementia associated 
with brain trauma.  The Veteran has reported no change in his 
cognition and no abnormalities associated with his cognition 
were found on examination in October 2008.  Accordingly, 
DC 9304 cannot serve as a basis for an increased rating in 
this particular case.  38 C.F.R. § 4.130, DC 9304.

Alternatively, as the Veteran's service-connected disability 
is manifested by headaches, the Board finds that Diagnostic 
Code 8100, which pertains to migraine headaches, is also 
applicable.  38 C.F.R. § 4.124a, DC 8100 (2008).  Under 
DC 8100, a 10 percent rating is warranted for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is warranted for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent rating is warranted for very frequent completely 
prostrating attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

In this case, the evidence does not indicate that the 
criteria for a rating in excess of 10 percent under DC 8100 
are met.  On VA examination, the Veteran described his 
headaches as occurring on a daily basis, and generally 
lasting from hours to the entire day.  He described the pain 
associated with his headaches as "a pressure in the frontal 
area" with sharp episodes, and as triggered by exposure to 
light and stress.  He stated he did not treat his headaches, 
but rather "endured" them.  He reported that he had never 
been incapacitated by his headaches to the extent that he was 
unable to carry out his duties.  Additionally, none of the 
evidence of record indicates that the Veteran's headaches are 
manifested by prostrating attacks, which is a requirement for 
a higher rating under this diagnostic code.  Because there is 
no evidence of prostrating attacks, the Board finds that DC 
8100 cannot serve as a basis for an increased rating in this 
case.  38 C.F.R. § 4.124a, DC 8100.

The Board has considered other potentially applicable 
diagnostic codes. 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). There is 
no evidence of convulsive tics, paramyoclonus multiplex, 
Sydenham's or Huntington's Chorea, or neuritis, neuralgia, or 
paralysis of any of the cranial nerves. See 38 C.F.R. § 
4.124a, Diagnostic Codes 8100, 8103-8106, 8205, 8207, 8209-
8212, 8305, 8307, 8309-8312, 8405, 8407, 8409-8412 (2008).  
Accordingly, an increased evaluation for headaches is not 
warranted under alternative diagnostic codes.

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluation in this case is not inadequate.  A 
rating in excess of 10 percent is provided for certain 
manifestations of the service-connected headaches but the 
medical evidence reflects that those manifestations are not 
present in this case. Moreover, there is no evidence of an 
exceptional disability picture.  The Veteran has not required 
hospitalization due to headaches and marked interference of 
employment has not been shown due to headaches.  In the 
absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the Veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 10 percent for 
headaches at any time during the period pertinent to this 
appeal. 38 U.S.C.A. 5110 (West 2002). 

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that throughout 
the pendency of the appeal, his headache disorder has not 
warranted a rating in excess of 10 percent.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.   As part of this assistance, VA 
is required to notify a claimant of what the claimant must do 
to substantiate his or her claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By a letter dated in August 2002, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the present case, notice was provided to the Veteran in 
August 2002, prior to the initial AOJ decision on his claims.  
This letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board acknowledges that this 
notice letter did not fully meet the requirements set forth 
in Vazquez-Flores.  This error, however, did not affect the 
essential fairness of the adjudication.  Specifically, the 
Veteran was advised in the pre-adjudicatory notice that he 
must provide evidence demonstrating a worsening or increase 
in the severity of his disabilities, and that such 
information could include different types of medical and lay 
evidence and statements from people with personal knowledge 
of his symptoms.  In addition, he was notified that it was 
his responsibility to support the claims with appropriate 
evidence.  The Veteran responded to the notice sent and 
identified medical evidence in connection with his claims, 
which indicates he affirmatively demonstrated his 
understanding of the need to provide VA with information and 
evidence to support his claims.  Further, the Veteran 
demonstrated actual knowledge that he needed to show the 
effect that the worsening of his service-connected 
disabilities had on his employment and daily life as he 
submitted statements indicating that his disabilities made it 
difficult for him to work in certain environments ,as well as 
the fact that he has trouble generally walking due to his 
right heel, and the effect of his allergies and the cosmetic 
imperfections due to his facial skin.   

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. The Veteran was most recently notified in December 
2007 that specific information regarding VA treatment was 
required before the RO could obtain VA treatment records, and 
that updated authorizations were required in order to obtain 
updated private treatment records.  The Veteran did not 
respond with the required information, and the RO therefore 
did not obtain updated records from either private or VA 
practitioners.  The undersigned finds that VA sufficiently 
complied with its duty to assist the Veteran in this regard.  
Again, VA's duty to assist is not a one-way-street.  A 
Veteran seeking help cannot passively wait for it in 
circumstances where he has information that is essential in 
obtaining relevant and necessary evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran requested a Board hearing but in June 2004 
withdrew that request.  As such, no hearing transcript is of 
record.  He was afforded a VA examinations with regard to 
each disability under appeal and the October 2008 report is 
associated with the claims folder.  The Veteran has not 
notified VA of any additional available relevant records with 
regard to his claims.  He reported in December 2008 that he 
had additional evidence, and requested the full 60-day period 
following the most recent SSOC.  The full 60 days has passed 
and no additional evidence has been received. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

An increased rating of 10 percent for allergic rhinitis is 
granted.

An increased rating for right heel plantar hyperkeratosis is 
granted.

A rating higher than 10 percent for pseudofolliculitis barbae 
is denied.

A rating higher than 10 percent for posttraumatic headaches 
is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


